Citation Nr: 1205273	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  04-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals of a right tibia and fibula fracture.

2.  Entitlement to an initial rating greater than 10 percent for shortening of the bones of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to April 1986 and from April 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for residuals of a right tibia and fibula fracture.

In a January 2011 rating decision, the RO assigned separate 10 percent ratings for the Veteran's service-connected shortening of the bones of the right lower extremity and for neuropathy of the right lower extremity.  The RO concluded that each these disabilities was secondary to the Veteran's service-connected residuals of a right tibia and fibula fracture.  Because the initial ratings assigned to the Veteran's service-connected shortening of the bones of the right lower extremity and neuropathy of the right lower extremity are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2007 and in April 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a temporary total disability rating has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this issue to the RO/AMC in its November 2007 remand.  To date, however, no action has been taken on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence indicates that, prior to October 27, 2008, the Veteran's residuals of a right tibia and fibula fracture were mildly disabling.

2.  The competent evidence indicates that, on VA examination on October 27, 2008, the Veteran's residuals of a right tibia and fibula fracture were moderately disabling.

3.  The competent evidence indicates that the Veteran's shortening of the bones of the right lower extremity is manifested by a leg length discrepancy that is 4 centimeters (cms) shorter than the left lower extremity.

4.  The competent evidence indicates that the Veteran's neuropathy of the right lower extremity is, at worst, mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, effective October 27, 2008, for residuals of a right tibia and fibula fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2011).

2.  The criteria for an initial rating greater than 10 percent for shortening of the bones of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5275 (2011).

3.  The criteria for an initial rating greater than 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's increased rating claim for residuals of a right tibia and fibula fracture, the Board notes that, in letters issued in December 2003 and in January 2008, VA notified the appellant of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected residuals of a right tibia and fibula fracture had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's higher initial rating claims for shortening of the bones of the right lower extremity and for neuropathy of the right lower extremity, the Board notes that these claims are "downstream" elements of the RO's grant of service connection for these disabilities in the January 2011 rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in December 2003 and in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence supports granting an increased rating for residuals of a right tibia-fibula fracture.  By contrast, the evidence does not support granting higher initial ratings for either shortening of the bones of the right lower extremity or for neuropathy of the right lower extremity.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the January 2008 VCAA notice letter and in August 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with respect to the Veteran's increased rating claim for residuals of a right tibia-fibula fracture, a review of the claims file shows that RO personnel contacted the Veteran by telephone in September 2003 and advised him of the VCAA and how it applied to this claim; thus, this notice was timely.  With respect to the Veteran's higher initial rating claims, the December 2003 and January 2008 VCAA notice letters were issued prior to the January 2011 rating decision; thus, this notice also was timely.  Because the Veteran's increased rating claim for residuals of a right tibia-fibula fracture is being granted in this decision, and because his higher initial rating claims are being denied, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the January 2011 rating decision was fully favorable to the Veteran on the issue of service connection for shortening of the bones of the right lower extremity and for neuropathy of the right lower extremity, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was afforded VA examinations in October 2008, July 2010, and in July 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Residuals of Right Tibia-Fibula Fracture

The Veteran contends that his service-connected residuals of a right tibia-fibula fracture are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected residuals of a right tibia-fibula fracture currently are evaluated as 10 percent disabling effective January 1, 1995, under 38 C.F.R. § 4.71a, DC 5262 (tibia-fibula impairment).  See 38 C.F.R. § 4.71a, DC 5262 (2011).  A 10 percent rating is assigned under DC 5262 for mal-union of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is assigned under DC 5262 for mal-union of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned for mal-union of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for non-union of the tibia and fibula with loose motion and requiring a brace.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the evidence supports assigning a 20 percent rating, and no higher, effective October 27, 2008, for the Veteran's service-connected residuals of a right tibia-fibula fracture.  The evidence shows that, prior to VA examination on October 27, 2008, the Veteran's service-connected residuals of a right tibia-fibula fracture were only mildly disabling.  For example, when the Veteran established care at a VA primary care clinic on October 23, 2002, he complained that his right leg was shorter than his left leg.  A history of a prior open reduction internal fixation (ORIF) in 1992, plus 6 more surgeries for right tibia/fibula fracture and a right leg shorter than a left leg was noted.  The Veteran requested a special shoe for his right leg.  Physical examination showed his right leg was shorter than his left leg, a normal gait, and all joints had a full range of motion with no pain, contractures, or atrophy.    The primary diagnosis was a history of ORIF multiple times of the right tibia/fibula with shortened right leg.

On October 25, 2002, the Veteran was advised by a VA orthopedist to bring in his right shoes to have a 1/2 inch heel and sole lift attached to the right shoe.

A copy of a VA Form 10-2577F, "Security Prescription Form," included in the Veteran's service treatment records shows that, in November 2002, he was prescribed work boots with lifts (1/2 inch) on the right boot.

On VA examination in October 2008, the Veteran's complaints included pain in the mid-pre-tibial area on the right leg.  A history of surgeries and trauma to the right tibia, deformity of the upper pre-tibial/right calf area, and numbness to the right mid-pre-tibial area of the right leg was noted.  There was no history of bone neoplasm, osteomyelitis, inflammation, fever, or general debility noted.  The Veteran needed no assistive devices for walking.  No joint motion was affected.  There were no flare-ups of bone or joint disease.  Physical examination showed evidence of leg shortening, no abnormal bones or joints, no signs of active infection, no weight bearing joints affected, evidence of abnormal weight bearing in the feet, an unusual shoe wear pattern on the outer right side and right heel wear pattern, no functional limitations on standing or walking, evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  There was pre-tibial anterior mid to upper pre-tibial hyperpigmentation.  X-rays of the tibia and fibula showed a healed fracture with no acute findings.  The Veteran was employed full-time as an electrician with VA and had been employed for 5-10 years.  He had lost no time from work in the previous 12-month period.  The VA examiner stated that the Veteran's status-post right tibia and fibula fracture was mild to moderate in severity.  The diagnosis was status-post right tibia and fibula fracture.  

On VA examination in July 2011, the Veteran stated that he had no new complaints with regards to his service-connected residuals of a right tibia/fibula fracture.  He also reported that this disability had been stable since onset.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of hospitalization or surgery, any history of trauma to the bones, any history of bone neoplasm, or inflammation.  He reported experiencing pain in the right lower extremity below the knee.  There was no fracture site motion.  A history of deformity of the right lower extremity which was shorter and a right calf area which was larger than the left calf was noted.  There also was no fever or general debility.  No assistive devices were needed for walking.  This condition did not affect motion of any joint.  There further was no flare-up of bone or joint disease.  The Veteran also reported that he was right-hand dominant.  Physical examination showed evidence of leg shortening, no abnormal bones or joints, no signs of active infection, no weight-bearing joints affected, no evidence of abnormal weight-bearing in the feet, no functional limitations on standing or walking, no evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  Leg measurement from the anterior superior iliac spine to the medial malleolus on the left leg was 90 cms and on the right leg was 86 cms.  The Veteran was employed full-time as an electrician and had been employed for 5-10 years.  He had lost no time from work in the previous 12-month period.  The VA examiner stated that the Veteran's residuals of a right tibia/fibula fracture were mild to moderate in severity "given the fact that the [Veteran] takes pain medications daily and he has a deformity of the right lower extremity as a result of the fracture.  The diagnosis was residuals of a right tibia/fibula fracture.  

The Board acknowledges the Veteran's assertions that his service-connected residuals of a right tibia-fibula fracture have worsened.  The competent evidence does not support his assertions, however.  It shows instead that, at least prior to October 27, 2008, the Veteran's service-connected residuals of a right tibia-fibula fracture were only mildly disabling.  He had a normal gait and all joints had a full range of motion with no pain, contractures, or atrophy (as seen in October 2002 when he established care at a VA primary care clinic).  There is no indication of at least moderate knee or ankle disability such that a disability rating greater than 10 percent under DC 5262 is warranted prior to October 27, 2008.  See 38 C.F.R. § 4.71a, DC 5262 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates entitlement to a disability rating greater than 20 percent prior to October 27, 2008, for his service-connected residuals of a right tibia-fibula fracture.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent prior to October 27, 2008, for service-connected residuals of a right tibia-fibula fracture have not been met.  Id.

The competent evidence also supports assigning a 20 percent rating, and no higher, effective October 27, 2008, for the Veteran's service-connected residuals of a right tibia-fibula fracture.  This evidence persuasively suggests that, since October 27, 2008, the Veteran's service-connected residuals of a right tibia-fibula fracture have worsened.  Both VA examiners who saw the Veteran in October 2008 and in July 2011 concluded that his service-connected residuals of a right tibia-fibula fracture were moderately disabling in severity.  Thus, the Board finds that the criteria for a 20 percent rating, and no higher, effective October 27, 2008, for the Veteran's service-connected residuals of a right tibia-fibula fracture have been met.  See 38 C.F.R. § 4.71a, DC 5262 (2011).    


Higher Initial Rating Claims

The Veteran contends that his service-connected shortening of the bones of the right lower extremity and neuropathy of the right lower extremity are both more disabling than currently evaluated.  He specifically contends that his right lower extremity is much shorter than his left lower extremity, making it difficult to stand and walk.  He also specifically contends that his neuropathy of the right lower extremity causes him to experience painful numbness in the right leg.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected shortening of the bones of the right lower extremity currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5275 (shortening of bones of the lower extremity).  See 38 C.F.R. § 4.71a, DC 5275 (2011).  A 10 percent rating is assigned for shortening of the bones of the lower extremity from 11/4 to 2 inches (3.2 cms to 4.1 cms).  A 20 percent rating is assigned for shortening of the bones of the lower extremity from 2 to 21/2 inches (5.1 cms to 6.4 cms).  A 30 percent rating is assigned for shortening of the bones of the lower extremity from 21/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 percent rating is assigned for shortening of the bones of the lower extremity from 3 to 31/2 inches (7.6 cms to 8.9 cms).  A 50 percent rating is assigned for shortening of the bones of the lower extremity from 31/2 to 4 inches (8.9 cms to 10.2 cms).  A maximum 60 percent rating is assigned for shortening of the bones of the lower extremity over 4 inches (10.2 cms).  A Note to DC 5275 states that both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia.  This rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  A footnote to DC 5275 provides that Veterans entitled to a 50 or 60 percent rating under this DC also are entitled to special monthly compensation.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for shortening of the bones of the right lower extremity.  The Veteran's service treatment records show that he fractured his right lower extremity and had surgery to repair the fracture (ORIF) during active service.  An August 1994 service treatment record shows that the Veteran initially was injured in a motor vehicle accident in December 1992 when he sustained a closed proximal tibia/fibula fracture.  The Veteran subsequently experienced complete non-union and hardware failure in October 1993.  He had additional in-service surgeries.  Physical examination showed full-weight bearing as tolerated without any assistive devices, continued healing of the tibial fracture, a good range of motion in the right hip, knee, and ankle, no significant pain with walking, no numbness or tingling in the right leg, a minimally antalgic gait on an intermittent basis, no significant tenderness at the fracture site, and some mild numbness in the lateral edge of the wound at the proximal tibia.  X-rays showed interval healing of the fibula and lateral aspect of the tibia.  The final diagnosis was right tibial non-union, status-post multiple procedures.  The Medical Board concluded that the Veteran should be discharged from active service.

The competent post-service evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected shortening of the bones of the right lower extremity.  For example, on VA examination in October 2008, the Veteran's complaints included a leg length discrepancy.  A history of multiple surgeries with multiple revisions was noted.  The Veteran wore an insert in his right shoe.  There was a wear pattern on the outer and back of the right shoe.  Physical examination showed evidence of leg shortening.  Leg measurement from the anterior superior iliac spine to the medial malleolus was 88 inches on the left leg and 86.5 inches on the right leg.  The right calf measured 67 cms (centimeters) and the left calf measured 70 cms.  The VA examiner stated that the Veteran's leg length discrepancy was mild to moderate in severity.

On VA examination in July 2011, physical examination showed a deformity of the right lower extremity which was shorter than the left lower extremity, a right calf area that was larger than the left calf area, and evidence of leg shortening.  Leg measurement from the anterior superior iliac spine to the medial malleolus was 90 cms on the left leg and 86 cms on the right leg.  The VA examiner opined that the Veteran's deformity of the right lower extremity was a result of his right tibia-fibula fracture.

The Board acknowledges the Veteran's assertions that his service-connected shortening of the bones of the right lower extremity has worsened.  The competent evidence does not support these assertions, however.  It shows instead that this disability is manifested by a leg length discrepancy of no more than 11/2 inches (as seen on VA examination in October 2008) or 4 centimeters (as seen on VA examination in July 2011).  There is no competent evidence that the Veteran's service-connected shortening of the bones of the right lower extremity has worsened, to include a leg length discrepancy of 2 inches (or 5.1 centimeters) or more (as is required for a 20 percent rating under DC 5275) such that an initial rating greater than 10 percent is warranted under DC 5275.  See 38 C.F.R. § 4.71a, DC 5275 (2011).  The Veteran also has not identified or submitted any competent evidence demonstrating that his service-connected shortening of the bones of the right lower extremity has worsened.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for the Veteran's service-connected shortening of the bones of the right lower extremity are not met.  Id.

The Board further finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for neuropathy of the right lower extremity.  As noted above, the Veteran's service treatment records show that he fractured his right tibia and fibula following an in-service motor vehicle accident and had repeated surgeries to treat this condition.  These records also show that, in August 1994, physical examination showed mild numbness in the lateral edge of the surgical wound at the proximal tibia.  

The competent post-service evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected neuropathy of the right lower extremity.  For example, on VA peripheral nerves examination in July 2010, the Veteran complained of numbness on the inside of the right leg since a motor vehicle accident during active service.  He reported shattering her right tibia-fibula after this accident and needing a total of 7-8 surgeries to the right leg.  He also reported that, as a result of these surgeries, he had a shortened right leg and used orthotics.  He was able to ambulate and work as an electrician.  His neuropathy of the right lower extremity had worsened progressively since onset.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed 1+ knee jerk in the right knee and 2+ ankle jerk in the right ankle, decreased sensation to pinprick and light touch in the anterior tibial nerve on the inner aspect of the right leg, 5/5 motor strength, normal muscle tone, no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, and no joint function affected by the nerve disorder.  The Veteran was employed as an electrician and had been employed for 5-10 years.  The diagnosis was traumatic neuropathy of the inner aspect of the right leg.

In a December 2010 addendum to the July 2010 VA examination report, the VA examiner who saw the Veteran in July 2010 stated that he had reviewed the Veteran's claims file again.  He opined that the Veteran's neuropathy in the right leg was most likely related to the service-connected right tibia-fibula fracture.  His rationale was that fractures of the tibia and fibula and related surgeries most likely caused nerve damage and therefore neuropathy of the overlying skin area.

On VA peripheral nerves examination in July 2011, the Veteran complained of continued constant numbness in the right calf area but denied any new complaints with respect to his neuropathy of the right lower extremity.  He reported that his neuropathy had been stable since onset.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  No history of peripheral nerve trauma or neoplasm was noted.  No balance and coordination or mobility problems were reported.  Physical examination showed 2+ (or normal) reflexes in the right knee and ankle, decreased vibration of the right lower extremity below the knee to the foot, decreased sensation to pinprick and light touch of the right lower extremity below the knee to the foot, 5/5 motor strength, normal muscle tone, no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, and no joint function affected by the nerve disorder.  The Veteran was employed as an electrician, had been employed in this job for 5-10 years, and had not lost any work time in the previous 12 months.  The VA examiner stated that the current severity of the Veteran's neuropathy of the right lower extremity was mild "as noted by [his] complaints of constant numbness of the right lower extremity."  The diagnosis was neuropathy of the right lower extremity.  

The Board acknowledges the Veteran's assertions that his service-connected neuropathy of the right lower extremity has worsened.  The competent evidence does not support these assertions, however.  It shows instead that this disability is mildly disabling and manifested only by complaints of constant numbness of the right lower extremity (as seen on VA examination in July 2011).  There is no evidence of at least moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) such that an initial rating greater than 10 percent is warranted under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2011).  The Veteran also has not identified or submitted any competent evidence demonstrating that his service-connected neuropathy of the right lower extremity has worsened.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for the Veteran's service-connected neuropathy of the right lower extremity are not met.  Id.

The Board finally finds that, as the level of disability experienced by the Veteran as a result of his service-connected shortening of the bones of the right lower extremity and his service-connected neuropathy of the right lower extremity has not changed during the pendency of this appeal, consideration of additional staged ratings is not required.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected residuals of a right tibia-fibula fracture, shortening of the bones of the right lower extremity, or for neuropathy of the right lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected residuals of a right tibia-fibula fracture, shortening of the bones of the right lower extremity, and for neuropathy of the right lower extremity are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the higher 10 percent rating assigned for the Veteran's residuals of a right tibia-fibula fracture effective October 27, 2008, in this decision contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported at all of his VA examinations conducted during the pendency of this appeal that he is employed as an electrician with VA and has not experienced any time lost due to any of his service-connected disabilities.  He did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected residuals of a right tibia-fibula fracture, shortening of the bones of the right lower extremity, or for neuropathy of the right lower extremity at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating, and no higher, effective October 27, 2008, for residuals of a right tibia-fibula fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for shortening of the bones of the right lower extremity is denied.

Entitlement to an initial rating greater than 10 percent for neuropathy of the right lower extremity is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


